Case: 21-40126     Document: 00516214023         Page: 1     Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     February 23, 2022
                                  No. 21-40126
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Candelario Orona,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                           USDC No. 4:20-CR-114-4


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Candelario Orona pleaded guilty to conspiring to possess with the
   intent to distribute a controlled substance in violation of 21 U.S.C. §§ 846
   and 841(b)(1)(A), and conspiring to commit money laundering in violation of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40126      Document: 00516214023           Page: 2     Date Filed: 02/23/2022




                                     No. 21-40126


   18 U.S.C. §§ 1956(h) and 1956(a)(2). He now appeals his conviction for
   conspiracy to commit international money laundering.
          For the first time on appeal, Orona argues that the district court erred
   in accepting his guilty plea because there was an inadequate factual basis as
   to one element, specifically, the transport or attempted transport of funds
   between the United States and another country. Reviewing his argument for
   plain error in light of the entire record, we affirm. See United States v. Trejo,
   610 F.3d 308, 313 (5th Cir. 2010). Even if we assume that the district court
   clearly or obviously erred in finding a sufficient factual basis as to this
   element, Orona must show that the error affected his substantial rights. In
   order to do so in this context, a defendant “must show a reasonable
   probability that, but for the error, he would not have entered the plea.”
   United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004). Orona did not
   even argue that he would not have pleaded guilty but for this alleged error; as
   such, he fails to show that the alleged error affected his substantial rights. See
   id.; United States v. London, 568 F.3d 553, 560 (5th Cir. 2009).
          Accordingly, the judgment of the district court is AFFIRMED.




                                           2